t c memo united_states tax_court scott and soraya malowney petitioners v commissioner of internal revenue respondent docket no filed date o christopher meyers for petitioners william f castor for respondent memorandum opinion foley judge this matter is before the court on petitioners’ motion for litigation and administrative costs pursuant to section and rule the court held for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners in a bench opinion dated date we incorporate herein the facts set forth in that opinion background in soraya malowney decided to start a business involving the rehabilitation and sale of real_estate mrs malowney had previous experience in the design and refurbishing of several homes some of which were her former personal residences after researching and evaluating several properties she purchased for dollar_figure property located pincite northwest 74th street in lawton oklahoma after purchasing the property she discovered that it required an extensive amount of work in date she began the renovation process and substantially completed the project by date in petitioners hired a real_estate agent and listed the property for dollar_figure in after hiring another agent and reducing the sales_price petitioners sold the property for dollar_figure on schedule c profit or loss from business of their federal_income_tax return petitioners claimed a dollar_figure business loss ie sales proceeds of dollar_figure less purchase_price of dollar_figure improvements of dollar_figure commissions of dollar_figure and other expenses of dollar_figure on date respondent issued petitioners a notice_of_deficiency relating to and determined that petitioners were not in a trade_or_business on date petitioners while residing in abilene texas filed their petition with the court after a brief trial on date the court determined that petitioners were engaged in a trade_or_business on date the court filed petitioners’ motion for litigation and administrative costs the court on date filed respondent’s response to petitioners’ motion for litigation and administrative costs discussion petitioners contend that they meet the requirements of sec_7430 and thus are entitled to recover litigation and administrative costs respondent however contends that petitioners failed to meet the requirements of sec_7430 because respondent’s position was substantially justified and petitioners failed to delineate sufficiently the nature and amount of each item of cost the prevailing_party in a tax_court proceeding may recover administrative or litigation costs see sec_7430 rule petitioners bear the burden of proving that they substantially prevailed and meet each requirement of sec_7430 rule e petitioners however will not be treated as the prevailing_party if respondent’s position was substantially justified ie had a reasonable basis in law and fact sec_7430 see 487_us_552 substantial justification is based upon respondent’s position on the date he issued the notice_of_deficiency and after filing his answer with this court 108_tc_430 citing huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding t c memo on the date respondent issued the notice_of_deficiency and after filing his answer respondent maintained the position that petitioners were not in in the business of refurbishing or selling real_estate as a result respondent contends that petitioners’ house should have been treated as investment_property and the loss from the sale should have been treated as a capital_loss indeed in previous years petitioners claimed but subsequently acquiesced to respondent’s disallowance of certain reported business_expenses thus respondent’s position was substantially justified and reasonable based upon the information available to him at the time he took a position in the administrative and judicial proceedings the fact that petitioners established at trial that they were engaged in a trade_or_business does not diminish the reasonableness of respondent’s position see 86_tc_962 the second basis for respondent’s objection to petitioners’ motion to recover litigation costs is that petitioners failed to provide a detailed affidavit setting forth the nature and amount of each cost a motion for award of costs must be accompanied by a detailed affidavit which sets forth distinctly the nature and amount of each item of costs for which an award is claimed rule d see also 93_tc_256 affd in part revd in part on other grounds and remanded 936_f2d_736 2d cir petitioners’ affidavit does not describe the specific nature of the work performed by their attorney the number of hours their attorney worked on each matter or the date such work was performed accordingly petitioners are not entitled to recover administrative and litigation costs rule d contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
